MacLean, J.
The learned justice in the City Court filed a memorandum announcing his decision of a motion without mentioning costs; but in the order he signed and which was entered thereon he imposed costs. From that comes this appeal, which is frivolous, as the justice had power to revise or recall his decision. Post v. Cobb, 13 N. Y. Supp. 555. In the case (Siegrist v. Holloway, 7 Civ. Pro. 58) cited by the appellant, cited now and again on such motions, and even in a i espectable handbook on practice, as authority otherwise, the order was seemingly entered by the clerk who, of course, had no power to enlarge the decision of the county judge.
Appeal dismissed, with ten dollars costs to the respondent.
Gildeesleeve and Seabuby, JJ., concur.
Appeal dismissed, with ten dollars costs to respondent.